Citation Nr: 0605620	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
October 1972, and a period of active duty for training from 
January 1975 to September 1975.  The veteran died in July 
2002, and the appellant is his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appellant testified at a Board hearing held at the RO in 
September 2005.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran had service in Vietnam during the Vietnam era 
and his exposure to herbicides during that service may be 
presumed.

2.  The veteran's service connected disabilities, inactive 
pulmonary tuberculosis of the right lung and residuals of a 
shell fragment wound of the back, were each rated 10 percent 
disabling during his lifetime, and his disabilities are not 
shown by competent evidence to have caused or materially 
hastened the cause of death.  




3.  There is no competent evidence associating the certified 
cause of the veteran's death, acute myeloid leukemia, to the 
veteran's military service on any basis, including exposure 
to herbicides. 


CONCLUSIONS OF LAW

1.  Acute myeloid leukemia was not incurred in or aggravated 
by active service and it may not be presumed to have been 
incurred or aggravated in service, including as the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 

2.  A service connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO initially provided the claimant 
with notice of the VCAA in August 2002, before issuing a 
decision in September 2002 that denied the claim for service 
connection for the cause of the veteran's death, including as 
a result of exposure to herbicides.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met.  

The Board otherwise concludes that the applicable notice and 
duty to assist requirements have been substantially met in 
this case.  For example, the September 2002 rating decision 
and the March 2004 statement of the case (SOC) apprised the 
appellant of the information and evidence needed to 
substantiate the claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, the SOC outlined the specific evidence that was 
considered when the determination was made.  The appellant 
waived initial RO consideration for additional evidence she 
submitted. 

In addition, in an August 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and she was advised 
to identify or submit any evidence in support of this claim 
that had not been obtained and which she thought would 
support the claim.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Collectively the duty to assist correspondence in addition to 
the VCAA-specific letter advised the appellant of the 
evidence to submit to show that she was entitled to service 
connection for the cause of the veteran's death.  The August 
2002 letter informed the appellant that VA would obtain 
pertinent federal records.  She was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  She was given the applicable regulations 
in the SOC.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the claimant of the 
information and evidence necessary to substantiate the claim 
as required by Quartuccio.  

As to the "fourth element" as discussed above, the 
appellant was provided every opportunity to identify and 
submit evidence in support of the claim.  See also, 
VAOPGCPREC 01-04.  The correspondence that was VCAA specific 
or the more general duty to assist variety provided the 
opportunity to submit any additional evidence in support of 
this claim.  Furthermore, the Board finds that the August 
2002 letter had specific references on page 2 and page 4 that 
together provided an acceptable statement of the fourth 
element.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board obtained service medical 
and personnel records and VA treatment records.  The 
appellant's testimony at the travel Board hearing was 
consistent with her previously stated contentions as to the 
cause of the veteran's death, which in essence advanced 
contentions initially made by the veteran.  She was asked to 
identify any medical opinion or statement provided to support 
her claim (T 11).  The appellant indicated the veteran 
retired from the reserves around 1997, but there was no 
reference to any pertinent medical records that would warrant 
further development (T 14).  Thus, the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim for service connection for the 
cause of the veteran's death.  Relevant records are included 
in the file and the Board finds that the record contains 
sufficient competent medical evidence to decide the claim.  
VA's duty to assist the appellant in the development of the 
claim has been satisfied and the Board will turn to a 
discussion of the issue on the merits.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2005).  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A number of 
specific disorders enumerated in the statute and in VA 
regulations, such as leukemia, are presumed by law to have 
been incurred in service if they manifest to a degree of 
10 percent or more within one year.  For certain diseases, 
including chronic lymphocytic leukemia, extended presumptive 
periods exist with respect to herbicide-based claims.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999), as applicable to claims of 
service connection for cause of death, see, e.g., Lathan v. 
Brown, 7 Vet. App. 359 (1996) and as applicable to claims of 
service connection for residuals of herbicide exposure see, 
e.g., Brock v. Brown, 10 Vet. App. 155 (1997); Darby v. 
Brown, 10 Vet. App. 243 (1997).  

The Board recognizes that the claim may be considered on a 
basis other than such exposure.  See for example Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 9 Vet. App. 
513 (1996).  Although here the appellant relies on the 
veteran's herbicide exposure as the basis for death 
compensation.  The record shows she continued the claim that 
VA received from the veteran two days prior to his death 
wherein the veteran presented his theory of an herbicide-
related cause for the ultimately fatal leukemia. 

The record shows that the certified cause of the veteran's 
death in July 2002 was acute myeloid leukemia.  The death 
certificate also referenced disseminated aspergillosis 
infection and enterococcal bacteria.  The certifying official 
did not list any other significant condition contributing to 
death and noted the interval between onset and death was six 
months.  The veteran's service medical records and the record 
of medical treatment prior to VA hospitalization early in 
2002 are pertinently unremarkable for leukemia, and the 
history reflected in the record appears consistent with the 
duration reported on the death certificate.  Furthermore, the 
appellant did not submit or identify a medical opinion 
supporting the initial manifestation of acute myeloid 
leukemia during service or to a compensable degree during the 
first post service year.  

Although the appellant's representative cited to a medical 
reference text to support a relationship between the presumed 
aspergillosis that was treated at the time of the veteran's 
death and his service-connected inactive pulmonary 
tuberculosis, the Board notes that the last VA hospital 
summary in July 2002 noted the "pulmonary process" was 
presumed to be aspergillosis based on sputum and that the VA 
hospital admission that began in late June 2002 noted that 
aspergillosis was presumed but not culture proven.  The Board 
observes that the generally applicable standard for 
establishing the value of evidence such as the representative 
cited to was discussed in Roberts v. West, 13 Vet. App. 185, 
188-89 (1999).  In order to establish service connection by 
means of such treatise evidence it must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  
Instead, standing alone, the evidence must discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998).  

The material submitted does not have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive ...").  The material the appellant submitted is 
general information and as such is of little probative value, 
in view of the medical evidence that apparently did not 
establish the nature of the "pulmonary process".  

Furthermore, the narrative in the VA summary for the July 
2002 admission shows rather clearly that the acute myeloid 
leukemia was an overwhelming process given that the veteran 
had a grim prognosis, one viewed at best in terms of weeks, 
and that the treatment for the lung infection was being 
continued for supportive reasons.  In addition, the VA 
reports noted the veteran's history of tuberculosis and 
apparently from the information on file there was no 
association entertained between the pulmonary infection and 
the service-connected disability.  The VCAA duty to assist 
regarding the necessity of a medical examination/opinion does 
not attach where as here the appellant simply relates a 
disorder to a service-connected disability and there is no 
competent medical opinion relating it or other competent 
evidence he suffered an event or injury that may be 
associated with symptoms reported.  See Duenas v. Principi, 
18 Vet. App. 514, 519-20 (2004).   

Significantly to the facts of this case, of course, 
applicable law and regulations do not include acute myeloid 
leukemia as a disease for which presumptive service 
connection may be granted on the basis of AO exposure.  
However, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The appellant's principal contention as reflected in hearing 
testimony, the notice of disagreement and the substantive 
appeal is that the fatal disease resulted from the veteran's 
exposure to herbicides (T 2, 13, 16).  Regarding the 
threshold element of establishing exposure to herbicides, the 
veteran's DD Form 214 confirms his Vietnam service and 
receipt of the Combat Infantryman Badge.  Thus, he satisfies 
the element of active military service in the Republic of 
Vietnam during the Vietnam era, and there is no affirmative 
evidence to find that he should not be presumed to have been 
exposed to an herbicide agent during such service.  See 38 
U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  

The Board must analyze the credibility and probative value of 
all evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any favorable material.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The appellant's 
belief, no matter how sincere, does not establish her 
competency as a lay person to offer a competent opinion in a 
matter of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

With respect to the medical literature the appellant 
submitted regarding acute myeloid leukemia, this information 
is consistent with what is known regarding its relationship 
to significant radiation exposure or secondary causes.  
However, the same reasoning discussed previously with regard 
to the information cited to on the appellant's behalf 
diminishes the value of this material and is equally 
applicable.  Furthermore the appellant has not advanced any 
basis for a radiation exposure or secondary causes in order 
to warrant further development.  

The VA Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted and has provided notice of the available research 
regarding any likely association.  See, e.g., Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27630-641 (May 20, 2003), 67 Fed. Reg. 42600-608 (June 
24, 2002), 64 Fed. Reg. 59232-243 (November 2, 1999), 61 Fed. 
Reg. 41422-449 (August 8, 1996), 59 Fed. Reg. 341-46 (January 
4, 1994).  Regarding leukemia other than chronic lymphocytic 
leukemia, the most recent update took into account the 
available evidence and analysis to find that the credible 
evidence against an association between herbicide exposure 
and any other leukemia outweighed the credible evidence for 
such an association.  

In addition, it was noted there is no information contained 
in the research reviewed to change the conclusion that there 
is inadequate or insufficient evidence to determine whether 
an association exists between exposure to herbicides and 
leukemia other than chronic lymphocytic leukemia.  Inadequate 
or insufficient evidence is defined as meaning that the 
available studies are of insufficient quality, consistency, 
or statistical power to permit a conclusion regarding the 
presence or absence of an association with herbicide 
exposure.  Thus, the appellant is advised that leukemia other 
than chronic lymphocytic leukemia is not assigned to a 
category of disorders having limited or suggestive evidence 
of no association, which means that the available studies are 
mutually consistent in not showing a positive association 
between exposure to herbicides and the outcome at any level 
of exposure. 68 Fed. Reg. at 27631-32 and 27637-38.  

However, the VA Secretary stated in the recent notice that 
acute myeloid leukemia is the most common leukemia among 
adults, with risk factors including high doses of ionizing 
radiation, occupational exposure to benzene, some medications 
used in cancer chemotherapy, and genetic disorders including 
Fanconi's anemia and Down's syndrome.  Tobacco smoking has 
been suggested as a risk factor.  The reports reviewed for 
the recent update were interpreted as presenting no 
compelling or consistent evidence of an association with 
exposure to herbicides to change the conclusion that there is 
inadequate or insufficient evidence to determine whether an 
association exists between exposure to herbicides and 
leukemia other than chronic lymphocytic leukemia.  See 68 
Fed. Reg. at 27634-35.  See Arnesen v. Brown, 8 Vet. App. 
432, 440 (1995) (holding a claimant may be charged with 
notice of material published in the Federal Register).  
Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent evidence against the 
claimed association with exposure to herbicides contained in 
the literature the appellant provided for the record, which 
is consistent with other research VA has reviewed.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The appellant has 
not identified or submitted evidence that would tend to place 
the competent and probative evidence regarding the cause of 
death in relative equipoise.

The Board appreciates the veteran's service on behalf of his 
country.  Regrettably, however, the Board concludes that the 
preponderance of the evidence in this case is against 
relating the development of the fatal acute myeloid leukemia 
to any exposure by the veteran to herbicides during military 
service.  See, e.g., Davis v. West, 13 Vet. App. 178, 183-84 
(1999).  See also, Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death on any basis, including as secondary to 
herbicide exposure.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


